Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 1 of 15

EXHIBIT “A”

EXHIBIT “A”
Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 2 of 15

Electronically Filed
7/29/2020 10:28 AM
Steven D. Grierson

CLER} OF THE cou
COMP C bi "Lhe hte

I BRIAN K. HARRIS, ESQ.
Nevada Bar No. 7737

 

 

 

 

  
 

2 || CHRISTIAN N. GRIFFIN, ESQ.
» Nevada Bar No. 10601 , CASE NO: A-20-81 ,
° HARRIS & HARRIS ‘ D t 8724,
4 1645 Village Center Circle, Suite 60 epartment 4
Las Vegas, Nevada 89134
5 702.880.4529 - Telephone
702.880.4528 - Facsimile
6 Brian@@harrislawvers.com
Attorneys for Plaintiff
7
8 DISTRICT COURT
9 CLARK COUNTY, NEVADA
n 10 SUSAN RODRIGUEZ ) Case No.
oes | ) Dept. No.
< x Plaintiff, )
)
<i> 12 |) ys )
ri?
of} < ” )
14 SMITH’S FOOD & DRUG CENTERS, INC.)
|e DOES 1 through!0 inclusive; ROE )
a2 |S j5 || CORPORATIONS 11 through 20, )
nae inclusive, )
<iZ 16 —_ )
TIT Defendants. )
5 17 )
»!
‘ 18 COMPLAINT
19 Plaintiff alleges as follows:
20 1. That at all times relevant hereto, Plaintiff SUSAN RODRIGUEZ was and is a
21 resident of Clark County, Nevada.
22 2. That at all times relevant hereto, Defendant SMITH’S FOOD & DRUG
23 CENTERS, INC., was and is a Foreign Corporation doing business in Clark County, Nevada.
24
25
26
27
28

 

 

 

Case Number: A-20-818724-C
a
ot
ot
<
=
a)
Ww
os
c
<
=

 

INJURY LAWYERS

 

bo

oo ~~ a AY tos

sO

18

 

 

Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 3 of 15

3. That the identities of Defendants, DOES 1 through 10 and ROE
CORPORATIONS 11 through 20, are unknown at this time and may be individuals,
partnerships or corporations. Plaintiffalleges that each of the Defendants designated herein as
DOE or ROE CORPORATION is responsible in some manner for the damages herein alleged.
Plaintiff requests leave of the Court to amend this Complaint to name the Defendants
specifically when their identities become known.

4. That all the facts and circumstances that give rise to the subject lawsuit occurred
in Clark County, Nevada.

5. At all times relevant hereto, Defendants were the designers, contractors,
maintainers, owners, managers, inspectors, stipervisors and controllers of the premises and
common areas generally knownas SMITH’S FOOD & DRUG CENTERS, ENC., 9851 West
Charleston Boulevard, Las Vegas, Clark County, Nevada.

6. On or about February 9, 2020, Defendants, while in the course and scope of their
employment and agency with other Defendants, negligently failed to design, construct, control,
supervise, repair and maintain the premises and further failed to warn Plaintiff SUSAN
RODRIGUEZ of the hazard created when an employee of Defendants ran a utility cart into the
Plaintiff.

7. Asa direct and proximaie result, Plaintiff SUSAN RODRIGUEZ was seriously
and permanently injured to his general damage in an amount in excess of FIFTEEN
THOUSAND DOLLARS (815,006.00).

8. As a further direct and proximate result, Plaintiff SUSAN RODRIGUEZ has
inourred and will incur expenses for medical care and treatment.

9A a further direct and proximate result, Plaintiff E SUSAN RODRIGUEZ
sustained a loss of earnings and/or earning capacity.

10. Asa further direct and proximate result, Plaintiff SUSAN RODRIGUEZ was

forced to retain the services of HARRIS & HARRIS to prosecute this matter.

bo

 
2
a
a
<<
r
od)
oe
x
od
x
—

 

INJURY LAWYERS

 

Ld i)

ya

 

 

Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 4 of 15

WHEREFORE, Plaintiff prays judgment of this Court as follows:

1. General damages in an amount in excess of FIFTEEN THOUSAND
DOLLARS (815,000.00);

2. Medical and incidental expenses incurred and to be incurred in excess of
FIFTEEN THOUSAND DOLLARS ($15,000.06).

3. Damages for lost earnings and earning capacity in excess of FIFTEEN

THOUSAND DOLLARS ($15,000.00);

4, Cost of suit; and

5. For such other and further relief as is just and proper.
VG

DATED ihigA [ day of July, 2020, a

“

TAR: A Ui is

BRIAN K. HARRIS, ESQ.
NevadtBarWNo. 7737
CHRISTIAN N, GRIFFIN, ESQ.
Nevada Bar No. 10601

1645 Village Center Circle, Suite 60
Las Vegas, Nevada 89134
702.880.4529 - Telephone
702.880.4528 - Facsimile

Attorney for Plaintiff

     

 

 

 
04

(708) 471-7265

Legal Process Service, 724 5. 8th Street, Las Vegas, NV 89101

oOo CO NSN OH cH & & BM oS

Go oso coe] Cw a wo to No ho ho hw ho ho NO Po RS tM wh — he —s = — = _ = a
Oo a Ww NM — co © 2 “4 Oo on sf OF RF = G&G 6 © ~ om an & Ww nN = ©

 

 

Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 5 of 15

Electronically Filed
AFFT 8/4/2020 11:40 AM
Harris & Harris Lawyers Steven D. Grierson

Brian K, Harris, Esq.
1645 Village Center Circle, Suite 60

Las Vegas, NV 89134
State Bar No.: 7737

Attorney(s) for: Plaintiffi(s)

   

DISTRICT COURT
CLARK COUNTY, NEVADA

 

Case No. A-20-848724.6
Dept. No.: 32
Susan Rodriguez Date:
VS Plaintifi(s) Time:
Smith's Food & Brug Centers, Inc.; et al.
Defendant(s)
AFFIDAVIT OF SERVICE

CLERK OF THE COURT,

Pei ‘. « +

    

 

|, Mary Magdalene Zeles, being duly sworn deposes and says: That at all times herein affiant was and is a citizen

of the United States, over 18 years of age, licensed to serve civil process in the State of Nevada under license #604,
and not a party to or interested in the proceeding in which this affidavit is made. The affiant received 4 copy(ies) of
the: Summons - Civi: Complaint on the 30th day of July, 2026 and served the same on the 3ist day of July,
2020 at 11:39PM by serving the Defendant, Smith's Food & Drug Centers, Inc. by personally delivering and
i Commany,.112_N, Curr St. Carson City, NV 89703 with Kris,

 

 

istant pursuant to NRS 14.020 as a person of suitable age and discretion at the above address,

which address is the address of the registered agent as shown on the current certificate of designation filed with the

Secretary of State.

Pursuant to NRS 239B.030 this document does not contain the social security number of any person.

| declare under penalty of perjury under the law

of the state of Nevada that the foregoing is true and correct.

Executed this 3rd day of August 2020

 

/

 

Mary Magdalene Zeles # R-2619-01041
Legal Process Service License #604
WorkOrderNo 2005828

BUTT TE

 

Case Number: A-20-818724-C

il
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 6 of 15

Electronically Filed
8/20/2020 1:23 PM
Steven D. Grierson

ANSC CLERK OF THE COU.

JERRY S. BUSBY Hina "bbcssse .
Nevada Bar #001107 ™~ ”

GREGORY A. KRAEMER

Nevada Bar #010911

COOPER LEVENSON, P.A.

3016 West Charleston Boulevard - #195

Las Vegas, Nevada 89102

(702) 366-1125

FAX: (702) 366-1857
jbusby@cooperlevenson.com
gkraemer@cooperlevenson.com

Attomeys for Defendant

SMITH’S FOOD & DRUG CENTERS, INC.

DISTRICT COURT
CLARK COUNTY, NEVADA
SUSAN RODRIGUEZ CASE NO.: A-20-818724-C
DEPT. NO.: XXXII
Plaintiff,

VS.

SMITH’S FOOD & DRUG CENTERS, INC. DEFENDANT SMITH’S FOOD & DRUG
DOES 1 through10, inclusive; and ROE CENTERS, INC.’S ANSWER TO
CORPORATIONS 11 through 20, inclusive, PLAINTIFF’S COMPLAINT

Defendants.

 

 

COMES NOW, Defendant, SMITH’S FOOD & DRUG CENTERS, INC., by and through its
attorney of record, JERRY S. BUSBY, ESQ., of the law firm COOPER LEVENSON, P.A., and hereby
answers Plaintiffs Complaint on file herein as follows:

I,

This answering Defendant states that it does not have sufficient knowledge or information upon
which to base a belief as to the truth of the allegations contained in Paragraphs 1, 3 and 4 of Plaintiff's
Complaint and upon said ground, denies each and every allegation contained therein.

Il.
This answering Defendant admits the allegations contained in Paragraph 2 of Plaintiffs

Complaint.

///

CLAC 5801205.1

 

Case Number: A-20-818724-C
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 7 of 15

Wi.

In response to Paragraph 5 of Plaintiff's Complaint, this answering Defendant admits that it
owned and controlled the SMITH’S store located at 9851 West Charleston Boulevard, Las Vegas,
Clark County, Nevada. This answering Defendant denies any remaining allegations contained in said
Paragraph.

IV.

This answering Defendant denies each and every allegation contained in Paragraphs 6, 7, 8, 9
and 10 of Plaintiff's Complaint.

FIRST AFFIRMATIVE DEFENSE

Plaintiff did not use reasonable diligence to care for her injuries, thereby aggravating said injuries
as a result. Therefore, Plaintiff's claims against this answering Defendant should be denied, or any
recovery reduced in proportion to said negligence of Plaintiff.

SECOND AFFIRMATIVE DEFENSE

At the time and place alleged in Plaintiff's Complaint, and for a period of time prior thereto,
Plaintiff did not exercise ordinary care, caution, or prudence for the protection of her own safety, and
injuries and damages complained of by Plaintiff in the Complaint, if any, were directly and proximately
caused or contributed to by the fault, failure to act, carelessness, and negligence of Plaintiff, and
therefore Plaintiffs claims against this answering Defendant should be denied, or any recovery reduced
in proportion to said negligence of Plaintiff.

//1
//1
///
///
//1
///
///
///
///

CLAC 5801205.1

 
Bh WB Nd

Oo CO ~~ WD WN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 8 of 15

WHEREFORE, this answering Defendant prays that Plaintiff take nothing by virtue of her
Complaint on file herein; for costs and disbursements incurred in this action; and for such other and

further relief as to the Court may deem proper.
Dated this 20th day of August, 2020.

COOPER LEVENSON, P.A.

By /s/ Jerry S. Busby
Jerry S. Busby
Nevada Bar No. 001107
Gregory A. Kraemer
Nevada Bar No. 010911
3016 West Charleston Boulevard - #195
Las Vegas, Nevada 89102
Attorneys for Defendant
SMITH’S FOOD & DRUG CENTERS, INC.

CLAC 5801205.1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 9 of 15

CERTIFICATE OF SERVICE

Pursuant to NRCP 5(b), I certify that I am an employee of COOPER LEVENSON, P.A. and
that on this 20th day of August, 2020, I did cause a true copy of the foregoing DEFENDANT
SMITH’S FOOD & DRUG CENTERS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
to be served upon each of the parties listed below via electronic service through the Eighth Judicial
District Court’s Odyssey E-File and Serve System:

Brian K. Harris, Esq.

HARRIS & HARRIS

1645 Village Center Circle ~ Suite 60

Las Vegas, NV 89134

Attorneys for Plaintiff

By /s/ Theresa H. Rutkowski
An Employee of
COOPER LEVENSON, P.A.

CLAC 5801205.1

 
pw

INJURY LAWYERS

 

Ay HARRIS & HARRIS

Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 10 of 15

RG

Oo 8 ~2 DA A SS Ww

ABREA

BRIAN K. HARRIS, ESQ.
Nevada Bar No, 7737

CHRISTIAN N. GRIFFIN, ESQ.
Nevada Bar No. 10601

HARRIS & HARRIS

1645 Village Center Circle, Suite 60
Las Vegas, Nevada 89134
702.880.4529 - Telephone
702.880.4528 - Facsimile

Brian@harrislawyers.com
Attorneys for Plaintiff

DISTRICT COURT
CLARK COUNTY, NEVADA
SUSAN RODRIGUEZ ) Case No. A-20-818724-C
) Dept. No. 32
Plaintiff, )
)
VS. )
)
)

SMITH’S FOOD & DRUG CENTERS, [NC.)

DOES 1 through!0 inclusive; ROE )
CORPORATIONS 11 through 20, )
inclusive, }
)

Defendants. )

)

 

 

 

PETITION FOR EXEMPTION FROM ARBITRATION
Plaintiff hereby requests the above-entitled matter be exempted from arbitration
pursuant to Nevada Arbitration Rules 3 and 5, as this case:
l.____ present a significant issue of public policy;

2._X_ involves an amount in issue in excess of $50,000.00, exclusive
of interest and costs; and

3, presents unusual circumstances which constitute good cause for
removal from the program.

Case Number: A-20-818724-C

Electronically Filed
8/21/2020 11:31 AM
Steven D. Grierson

CLERK OF THE CO

    

 
HARRIS & HARRIS

INJURY LAWYERS

 

Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 11 of 15

Oo > aN DH HH FP WD YP

Oo WM pw FO KN KO KH BRD BRO ee S| Sele
ao nN DBD OH F&F WO ND K§ COS OO SH aH DBD A FP YW HY - &

A specific summary of the facts which support the contention for exemption are as

follows:

On or about February 9, 2020, Defendants, while in the course and scope of their
employment and agency with other Defendants, negligently failed to design, construct, control,
supervise, repair and maintain the premises and further failed to warn Plaintiff SUSAN
RODRIGUEZ of the hazard created when an employee of Defendants ran a utility cart into
the Plaintiff.

As a result of the accident, Plaintiff SUSAN RODRIGUEZ sustained the following
injuries:

Cervical Sprain / Strain

C4/CS5 Stenosis w/Nerve Root Compression

C6 / C7 Nerve Root Compression

Thoracic Sprain / Strain

Lumbar Sprain / Strain

L3-L4 / L4-L5 / L5-S1 Disc Bulge

Plaintiff SUSAN RODRIGUEZ has incurred the following medical specials to date:

1. AMR $ 1,172.43

2. Summerlin Hospital $ 12,071.00

3. Shadow Emergency Physicians $ 1,957.00

4, Desert Radiologists $ 530.00

5. Maria Pilar A. Faylona, M.D. $ 523.96

6. John Lyons Physical Therapy $ 6,630.00

7. Pueblo Medical Imaging $ 4,950.00

8. Stuart Kaplan, M.D. $ 1,000.00

9, Interventional Pain & Spine Institute $ 11,245.00

 

 

 
Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 12 of 15

 

 

 

' 10. Surgical Arts Center $ 32,673.96
2 ll. David J. Oliveri, M.D. $ Pending
3 TOTAL $ 72,753.35
4 [hereby certify pursuant to NRCP 11 this case to be within the exemption(s) marked
5 above and am aware of the sanctions which may be imposed against any attorney or party who
6 without good cause or justification attempts to remove a case from the arbitration program.
7 DATED this 21 s€day of August, 2020
8 HARRIS & HARRIS
9
By: /s/ BRIAN K. HARRIS
n 10 BRIAN K. HARRIS, ESQ.
Abe Nevada Bar No, 7737
mie CHRISTIAN N. GRIFFIN, ESQ.
{i> 12 Nevada Bar No. 10601
~ > 1645 Village Center Circle, Suite 60
x 13 Las Vegas, Nevada 89134-6371
%|- 702.880.4529 - Telephone
14 702.880.4528 - Facsimile
Ww) * Attorneys for Plaintiff
% 5 (15
<\Z 16
am
17
18
19
20
21
22
23
24
25
26
27
28
-3-

 

 

 
Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 13 of 15

CERTIFICATE OF SERVICE

1
> THEREBY CERTIFY that on the / day of August, 2020, I served a true and correct
3 copy of the foregoing PETITION FOR EXEMPTION FROM ARBITRATION, addressed
4 to the following counsel of record at the following address(es):
5 VIA U.S. MAIL: by placing a true copy thereof enclosed in a sealed envelope with
postage thereon fully prepaid, addressed as indicated on service list below in the United
6 States mail at Las Vegas, Nevada.
7 VIA FACSIMILE: by causing a true copy thereof to be ielecopied to the number
indicated on the service list below,
8
VIA ELECTRONIC: FILE ONLY / FILE AND SERVE / SERVICE ONLY by
9 causing a true copy thereof to be electronically submitted through WIZNET, the Eighth
10 Judicial District Court efiling program.

VIA PERSONAL DELIVERY: by causing a true copy hereof to be hand delivered
on this date to the addressee(s) at the address(es) set forth on the service list below.

pom mh
Roe

Jerry S. Busby, Esq.
Gregory A. Kraemer, Esq.
COOPER LEVENSON, P.A.

3016 W. Charleston Boulevard, Suite 195
Las Vegas, Nevada 89102
702.366.1125 - Telephone
702.366.1857 - Facsimile

Altorneys YO

HARR HARRIS Employee

Tampa
wa & we

 

INJURY LAWYERS

—_—
oo «+d

¢ cH HARRIS & HARRIS

 

19

 

 

 
Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 14 of 15

ful ke Electronically Filed
9/8/2020 4:22 PM

Steven D. Grierson
CLERK OF THE COURT

be cle

         

3 || CDRG
4 DISTRICT COURT
CLARK COUNTY, NEVADA
Susan Rodriguez, Plaintiff(s)
VS. CASE NO: A-20-818724-C
8 DEPT. NO: XXXII
Smith's Food & Drug Centers, Inc.,

19 || Defendant(s)

 

11

12 COMMISSIONER’S DECISION ON REQUEST FOR EXEMPTION

13

14 || REQUEST FOR EXEMPTION FILED ON: August 21, 2020

15 || EXEMPTION FILED BY: Plaintiff OPPOSITION: No

16 DECISION
Vv Having reviewed the Request for Exemption, and all related pleadings, the Request

8 for Exemption is hereby GRANTED.
19
20 DATED this 8" of September, 2020.
21
22

23

  

24

25 ADR COMMISSIONER

 

26
27 1

ADR
COMMISSIONER
EIGHTH JUDICIAL
DISTRICT COURT

 

 

 

Case Number: A-20-818724-C
Case 2:20-cv-01731-KJD-EJY Document 1-1 Filed 09/18/20 Page 15 of 15

1 NOTICE

Pursuant to Nevada Arbitration Rule 5(D), you are hereby notified you have five (5) days
3 || from the date you are served with this document within which to file written objections
with the Clerk of Court and serve all parties. The Commissioner’s Decision is deemed

* || served three (3) days after the Commissioner’s designee deposits a copy of the Decision in

5 || the U.S. Mail. Pursuant to NEFCR Rule 9(f)(2) an additional 3 days is not added to the
time if served electronically (via e-service).

6

A copy of the foregoing Commissioner’s Decision on Request for Exemption was
7 electronically served, pursuant to N.E.F.C.R. Rule 9, to all registered parties in the
Eighth Judicial District Court Electronic Filing Program on the date of e-filing.

If indicated below, a copy of the foregoing Commissioner’s Decision on Request for

Exemption was also:

10

L] Placed in the folder of counsel maintained in the Office of the Clerk of Court on

‘ , 2020.

12
[] Mailed by United States Postal Service, Postage prepaid, to the proper parties listed

13 below at their last known address(es) on .

 

14

15

16 /s/ Loretta Walker
ADR COMMISSIONER’S DESIGNEE

 

17
18
19
20
21
22
23
24
25
26
27 2

ADR
COMMISSIONER
EIGHTH JUDICIAL
DISTRICT COURT

 

 

 
